Citation Nr: 0840801	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-12 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to a total disability evaluation due to 
individual unemployability (TDIU) due to service-connected 
disabilities prior to October 31, 2006.

2.	Entitlement to TDIU as of October 31, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active military service from August 1966 to 
August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.	The competent evidence of record indicates the veteran's 
service-connected disabilities rendered him unable to 
secure or follow substantially gainful employment prior to 
October 31, 2006.

2.	As of October 31, 2006, the veteran is in receipt of an 
overall 100 percent schedular disability evaluation for 
his service-connected disabilities.


CONCLUSIONS OF LAW

1.	Prior to October 31, 2006, the criteria for a total 
disability rating based on individual unemployability due 
to service-connected disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2008).

2.	As of October 31, 2006, the issue of TDIU has been 
rendered moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 4.16(a) (2008); VAOPGCPREC 6-99.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is granting entitlement to TDIU, the entire 
benefit sought on appeal, has been granted.  Thus, no purpose 
would be served by undertaking an analysis of whether there 
has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act 
(VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

TDIU Prior to October 31, 2006

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by non- service-
connected disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching such 
a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the 
purpose of one 60 percent disability or one 40 percent 
disability in combination, multiple injuries incurred in 
action will be considered as one disability.  See 38 C.F.R. 
§ 4.16(a)(4) (2008).

Prior to October 31, 2006, the veteran is service-connected 
for post-traumatic stress disorder, evaluated as 50 percent 
disabling, tinnitus, evaluated as 10 percent disabling, and 
bilateral hearing loss, scars of the left cheek and upper lip 
and tinea versicolor, each evaluated as noncompensable.  The 
veteran's overall disability evaluation is 60 percent.  The 
Board notes that service connection for the veteran's PTSD 
and tinnitus was granted as a result of combat action.  
Therefore, in accordance with 38 C.F.R. § 4.16(a)(4), these 
disabilities will be considered as one disability.  As such, 
the veteran's 60 percent disability evaluation meets the 
criteria for schedular consideration of TDIU.  Id.  Thus, the 
veteran is eligible to receive TDIU benefits.

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that, prior to October 
31, 2006, the veteran's service-connected disabilities 
rendered him unable to secure and follow a substantially 
gainful occupation.

The symptomatology associated with the veteran's PTSD 
includes depression, anxiety, irritability, memory loss and 
chronic sleep impairment.  See February 2005 VA psychiatric 
examination report.  He was last employed in 1997.  Of 
particular significance is the statement by the February 2005 
VA examiner that the veteran is unemployable due to his PTSD.  
The VA examiner noted that the veteran would have great 
difficulty holding on to gainful employment due to his 
irritability and inability to get along with others.  In 
short, the competent evidence of record indicates that the 
veteran's service-connected PTSD is productive of 
symptomatology which can be said to preclude employability.

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted prior to October 31, 2006, under 38 
C.F.R. § 4.16(a).  The benefit sought on appeal is 
accordingly granted.

TDIU As of October 31, 2006

As noted above, under 38 C.F.R. § 4.16(a), TDIU may be 
assigned where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to follow a substantially gainful occupation as a 
result of service- connected disability.  VA's General 
Counsel held that a claim for TDIU may not be considered when 
a schedular 100-percent rating is already in effect.  
VAOPGCPREC 6-99.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2008).  

As the veteran has been assigned a schedular 100 percent 
evaluation effective as of October 31, 2006, the veteran is 
not eligible for TDIU as of that date.  Hence, this portion 
of the veteran's claim must be dismissed as moot.  See Green 
v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999); see also Morris v. Principi, 239 F.3d 
1292, 1296 (Fed. Cir. 2001).


ORDER

TDIU is granted prior to October 31, 2006, subject to the 
laws and regulations governing the payment of monetary 
benefits.

The claim of entitlement to TDIU as of October 31, 2006, is 
dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


